Detailed Action                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
 Introduction
1.  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
2.  This Office Action addresses U.S. Application No. 16/157,821 (hereinafter also referred to as ‘821 or the instant application), filed October 11, 2018, which is a reissue application of U.S. Application No. 14/661,395 (hereinafter also referred to as ‘395 or the parent application), filed March 18, 2015, entitled DISPLAY APPARATUS AND CONTROL METHOD FOR DISPLAYING AN OPERATIONAL STATE OF A USER INPUT, now U.S. Patent No. 9,467,732 (hereinafter also referred to as ‘732 or the original patent), which is a continuation of U.S. Patent Application No. 14/059,887 (hereinafter referred to as ’887 or the grandparent application), filed on October 22, 2013, now abandoned. The last application claims priority from Korean Patent Application No. 10-2012-0123774. filed on November 2, 2012 in the Korean Intellectual Property Office.

3. Based upon Applicant’s statements as set forth in the instant application and after the
Examiner’s independent review of ‘732 itself and its prosecution history, the Examiner finds no current ongoing litigation involving ‘732.  See Litigation Search Report of record.  Also based 
  
4.  The ‘732 patent issued with claims 1-20 (hereinafter also referred to as the patent claims).  A preliminary amendment filed concurrently with the application on October 11, 2018 was entered and considered. The preliminary amendment added claims 21-35. 
A response filed November 30, 2020 amended patent claims 1, 3, 6, 11, 13, and previously added claims 16, 26-30, and 32-35 and cancelled patent claims 5, 7, 15, and 17 as well as previously added claims 25 and 31.
An amendment under 37 CFR 116 was filed March 22, 2021.  An Advisory Action issued on March 30, 2021 denying entry of the amendment.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The submission requested entry of the amendment previously filed on March 22, 2021 as well as that filed on April 21, 2021. Applicant's submission filed on April 21, 2021 including the March 22, 2021 amendment has been entered. Accordingly claim 28 were further cancelled.  Claims 1-3, 8, 11-12, 18 and 20-21 were amended.  Amendments to the specification and drawings were provided by both March 22, 2021 and April 21, 2021 amendments. 
   
5.  As of the date of this Office Action, the status of the claims is:

Claims 1-4, 6, 8-14, 16, 18-24, 26-27, 29-30 and 32-35 are examined.
Claims 1-4, 6, 8-14, 16, 18-24, 26-27, 29-30 and 32-35 are objected to and/or rejected as set forth infra.

Priority
6.  Based upon a review of the instant application, the Examiner finds that Applicant is claiming benefit to U.S. Application No. 14/661,395 filed March 18, 2015, now U.S. Patent No. 9,467,732 (hereinafter also referred to as ‘732 or the original patent), which is a continuation of U.S. Patent Application No. 14/059,887, filed on October 22. 2013,1 now abandoned, which ‘887 application claims priority from Korean Patent Application No. 10-2012-0123774. filed on November 2, 2012 in the Korean Intellectual Property Office.2,3

Notice of Pre-AIA  or AIA  Status
7. Because the effective filing date of claims of the instant application is before March 16, 2013, the Pre-AIA  provisions rather than AIA  First Inventor to File (“AIA -FITF”) provisions apply thereto. See also paragraph 1, supra.


  
Preliminary Amendment
8. The amendments filed/entered April 21, 2020 do not comply with 37 CFR 1.173 b(2), i.e. Making amendments in a reissue application. Claims, and (c), i.e. Status of claims and support for claim changes. Appropriate correction is required. See also MPEP § 1453(II).
Specifically, in claim 32, the parenthetical “(New, Twice Amended)” should be --(New, Amended)--. 
Furthermore whenever there is an amendment to the claims pursuant to paragraph (b) of section 37 CFR 1.173, there must also be supplied, on pages separate from the pages containing the changes, the status, as of the date of the amendment, of all patent claims and of all added claims and an explanation of the support in the disclosure of the patent for the changes made to the claims. See pages 16-22 of the 4/21/2021 response. Specifically, the 4/21/2021 response did not address the support for the combination now claimed in dependent claims 3 and 13, 4 and 14, and 9-10 and 19-20.
Any further response failing to provide an explanation of support in the disclosure of the patent for the claims failing to provide appropriate markings will be held non-compliant and a Notice of Non-Compliance requiring a supplemental paper correctly amending the reissue application in compliance with 37 CFR 1.173(c) will be issued.

ADS
9.  The substitute ADS sheet filed 3/22/2021 was accepted on 3/30/2021. 

Drawings
10.  The drawings first filed on April 21, 2021 are acceptable.4  

Objections
11a.  The disclosure is again objected to because of the following informalities:  Col. 7, lines 16-19 is still incomplete.5  
Appropriate correction is required.

11b. Claim 18 is objected to because of the following informalities:  before “interior image portion” on line 2, --the-- should be inserted.  Appropriate correction is required.

   					35 USC 251 
12.  The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The October 11, 2018 declaration set forth “I believe the original patent to be wholly or partially inoperative or invalid for the reasons described below, by reason of the patentee claiming more or less than he had the right to claim in the patent.”  Specifically, “[t]he instant reissue is being filed at least because the original patent claims less than the patentee has the right to claim.  Accordingly, the instant reissue adds new claim 26 so as to broaden claim 11 by not specifically requiring the controller change “an image of the cursor displayed in the display to an icon”.  However, see the last paragraph of claim 26 currently presented as well as the remarks bridging pages 20-21 and pages 17-18 of the response.  Therefore, while claim 26 may 

13.  Claims 1-4, 6, 8-14, 16, 18-24, 26-27, 29-30 and 32-35 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

14.  Claims 1-4, 6, 8-14, 16, 18-24, 26-27, 29-30 and 32-35 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:   
See paragraph 15 infra.  Note also discussion in paragraph 8 supra and paragraph 16 infra.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


15.  Claims 1-4, 6, 8-14, 16, 18-24, 26-27, 29-30 and 32-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
As an initial matter, claims 1-10 of ‘732 were initially added as claims 26-35 to the grandparent ‘059 application on February 10, 2014 and thereby, were not part of the original disclosure.  See 37 C.F.R. 1.115.  The accompanying remarks did not provide any indication of 
Attention is also reinvited to paragraph 8 above. 
Continuing, claim 1 as now amended recites a controller configured to receive a signal transmitted from the remote control unit (“a signal in response to a user's manipulation with the remote control unit, the signal including motion information based on the sensed movement”) to operate in a pointing mode by controlling the display to display thereon a pointing cursor moved in correspondence with the motion information included in the signal received from the remote control unit as well as the controller being configured to control the display to graphically change the displayed image of the cursor to provide a visual feedback if a press input of a button of the remote control unit is received via the remote control unit, and thereby the signal based thereon is transmitted, by changing an interior image portion of the displayed image of the cursor to include an image of a circle having a diameter less than a width of the interior image portion. 
Pages 17-18 of the response set forth, e.g., FIG. 5, 5:61-6:5, 7:9-22, and 8:39-9:27, and 10:54-61 as support.6  However, e.g., FIG. 5 and col. 8, line 36-col. 9, line 9 provide for a controller which moves and displays the location of a ring-shaped pointing cursor, which corresponds to the location of the remote controller manipulated by a user, and in response to the location of the remote controller/input becoming adjacent to a predetermined object, controls the display to change the image of the cursor into an icon visualizing an operational state, e.g. a in response to a user selecting the object, the controller controls the display to change the image of the cursor into an icon visualizing the function showing the now operational state, i.e., a pressed state icon which is ring-shaped with a circle in the interior portion having a diameter less than the diameter of the inside of the ring.  However this is not the combination set forth in in claim 1.7  This also applies to the combination set forth by claim 11 as well as claims 6 and 16.8  The 4/21/2021 response did not address the support for the combination now claimed in dependent claims 3 and 13, 4 and 14, and 9-10 and 19-20.  
Claims 3 and 13 recite changing the image of the cursor into an icon corresponding to a scroll function if the cursor is at a location where a scroll command can be input in addition to the features of claims 1 and 11 respectively from which they depends.  While col. 9, line 50-col. 10, line 10 and Figure 9, e.g., illustrate/describe changing a ring-shaped pointing cursor into an the ring-shaped icon with a scroll function icon as the interior portion in response to the cursor being located in/adjacent to the object in which such command may be input, such does not describe the combination of claims 1and 3 and claims 11 and 13, see the preceding paragraph. 
Claims 8 and 18, which depend from claims 1 and 11 respectively now claim the interior image portion of the displayed image corresponds to one of a plurality of input modes.  Page 18 of the 4/21/2021 amendment sets forth col. 8, lines 10-16 and FIG. 6 as support.  However, col. 8, lines 10-16 describing FIG. 4 and FIG. 6, as well as col. 9, lines 10-27 describing FIG. 6, do not described the combination of claims 8 and 18, i.e. the interior portion corresponding to one of a plurality of input modes, i.e. voice, keyboard, hand, mouse, and claims 1 and 11, respectively, i.e. an interior image portion of the displayed image of the cursor to include an 
Continuing, claim 21 sets forth a display system including a remote controller having a button to receive a user input and to transmit a remote control signal based on the received user input, and, based on the remote control signal corresponding to the user input in a form of a click, the controller is configured to control a display to graphically change a displayed image of a cursor to visualize a pressed state of the click by changing an interior image portion of the displayed image of the cursor without changing an exterior shape of the cursor and now, also to include an image of a circle having a diameter less than a width of the interior image portion.  Claim 26 recites a television apparatus comprising a controller configured to, based on receiving a second signal from a remote controller corresponding to a user input on an interface of a remote controller while receiving a first signal from the remote controller indicating a movement of the remote controller, control a display to change a representation of a cursor according to the second signal while moving the representation of the cursor according to the first signal and now, also based on the second signal corresponding to the user input, the controller being configured to control a display to graphically change an interior portion of the representation of the cursor to include an image of a circle having a diameter less than a width of the interior portion.  Claim 32 recites a television apparatus comprising a controller configured to receive a signal from a remote controller and if the received signal includes first information indicating a movement of the remote controller, control the display to display a representation of a cursor that moves in correspondence with the first information included in the received signal, and if the received signal includes the second information corresponding to a user input on an interface of the remote controller, control the display to graphically change an interior portion of the 
New claims 23 and 29 recite, in addition to the features of claims 21 and 26 respectively, a controller configured to control the display to graphically change the displayed image/interior portion of the representation of the cursor to provide visual feedback of a scroll function.  However, see the discussion of similar recitations of claims 3 and 13 above.  

16.  Claims 8-9, 18-19 and 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regard to claims 8 and 18, and thereby claims 9 and 19 respectively depending therefrom,  these claims are inconsistent with the last two lines of claims 1 and 11.9  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. See MPEP 2111. It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(11). Therefore, unless Applicant for patent has provided a lexicographic definition for the term, see MPEP §211l.0l(IV), or 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.

A. Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. 
   
B. Claim Interpretation Under 35 U.S.C. § 112 (6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

17. Claims 1-4, 6, 8-14, 16, 18-24, 26-27, 29-30 and 32-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon et al (US Patent Application Publication 2012/0194428, hereinafter also referred to as ‘428) in view of Modh et al  (US 6,067,085, hereinafter also referred to as ‘085) and Berstis (US 6,018,345, hereinafter also referred to as ‘345). 
See the entirety of ‘428

Claim 1   
A display system comprising:
See ‘428 at, e.g., FIGs. 1 and 3B.
a remote control unit 
having a gyro sensor configured
to sense a movement of the remote control unit and
to transmit a signal in response to a user's manipulation with the remote control unit, the signal including motion information based on the sensed movement; and

See ‘428 at, e.g., FIGs. 1 and 3B, elements 200, 201 and 240 and paragraphs 54-57, 68-69 and 73-77.

a television apparatus having
a display configured
to display an image thereon of a broadcasting channel based on processing of a broadcasting signal transmitted from a broadcasting channel source, and

See ‘428 at, e.g., FIG. 1, element 170, FIGs. 2A-B, and paragraphs 31-37, 44-48, 50, and 52.  
[a television apparatus having…and] a controller configured
to receive the signal transmitted from the remote control unit, to operate in a pointing mode by controlling the display to display thereon a pointing cursor moved in correspondence with the motion information included in the signal received from the remote control unit, [to receive the signal from the remote control unit , and change an image of the cursor displayed in the display to an icon showing an operational state to correspond to the signal received from the remote control unit]  

See ‘428 at, e.g., FIG. 1, elements 180 and 150, FIGs. 2A-B, element 202, FIG. 3B and paragraphs 50, 52, 54-57 and 73-77 and 81.  


wherein the remote control unit comprises a button to receive a user input and to transmit the signal based thereon, and 

See, ‘428 at, e.g., 2A-3B, elements 201, 230, okay/enter/select/scroll function key/button 291, and paragraphs 53-54, 58, 67 and 73.

Claim 1 further requires:
wherein if a press input of the button is received via the remote control unit, the controller is configured to control the display to graphically change the displayed image of the cursor to provide a visual feedback that the press input via the remote control unit is received, by changing an interior image portion of the displayed image of the cursor to include an image of a circle having a diameter less than a width of the interior image portion.10

See ‘428 at, e.g., FIG. 3A, esp. element 291, and paragraphs 52-62, 73, FIGs. 6-10, esp. steps 620 and 630 and elements 330, 410, and paragraphs 82-85, 88, 98, 100, 102-125, esp. 113 and 116, and FIGs. 11A-11D, and paragraphs 126-146, esp. 133-135 and 139-140.  
Therefore, as best understood, e.g. note paragraphs 8, 14 and 15 above, ‘428 at the very least describes the controller is configured to control provide visual cues to enable the user to recognize attributes of different areas/objects such as to control the display to graphically change 
 ‘428 does not explicitly teach the image displayed being changed so that an interior image portion includes an image of a circle having a diameter less than the width of the interior image portion.  See, however, ‘085 at, e.g., FIGs. 2A-3, col. 1, 49-65, col. 2, lines 17-21 and 43-45, col. 3, lines 46-59, col. 4, lines19-43 and col. 5, lines 7-14 and ‘345 at, e.g., FIGs. 1A, 3A-B, 1D (element 147), 4, and 5, and col. 3, lines 49-col. 4, line 12 and col. 5, line 52-col. 6, line 63 which teach providing improved visual cues, i.e. cursors/pointing icons, to enable the user to recognize attributes of the different areas/objects.  Specifically the prior art describe a displayed image of the cursor (e.g., a cursor/pointer icon which includes concentric circles, a cross hair and a hot spot rather than an arrow), and controlling the display image to graphically change to an icon (e.g., the cursor/pointer icon now includes an action/operation in words, e.g., “GO”, or resembles a button on a pointing device/remote to be used for implementing the action, rather than a graphical hand cursor) showing an operational state (e.g. an action to be taken when the cursor/icon is in a specific display area), and to visualize/provide feedback (e.g. return to the displayed image of the cursor/pointer which includes a circle within a circle) of a press input of a button (e.g., “click”) received via a pointing device (e.g., remote control unit), as well selection/execution of an item/object (e.g., application/link/object) in the action taking area where the cursor/icon is located upon the press input.   Therefore to control the image of the  cursor/icon displayed as taught by ’085 and ‘345 on ‘428 would have been obvious to one of ordinary skill in the art at the time of the invention in order to provide the predictable result of 
In so doing, the prior art teaches/suggests changing an interior image portion of the displayed image of the cursor to include an image of a circle having a diameter less than a width of the interior image portion to provide a visual feedback that the press input via the remote control unit is received.

Claim 2   
The display system according to claim 1, wherein the controller is configured to control the display to change the image of the cursor [into the icon] with an animation effect.

As best understood, e.g. note paragraphs 8, 14 and 15 above, see the preceding discussion of claim 1, esp. last section, e.g. ‘428 at FIGs. 11A-11D, element 1150, paragraphs 133-146, i.e. the shape of the cursor changes from one image to another with the effect to make card objects appear and disappear.  See also ‘085 at, e.g., col. 4, lines 40-43 and ‘345 at, e.g., col. 6, lines 1-4.

Claim 3   
The display system according to claim 1, wherein, if the cursor is at a location where a scroll command can be input, the controller is configured to control the display to change the image of the cursor into an icon corresponding to a scroll function [as the operational state].

As best understood, e.g. note paragraphs 8, 14 and 15 above, see the preceding discussion of discussion of claim 1, esp. last section, ‘428 at paragraphs 60 and 83, and ‘345 at, e.g., col. 6, lines 11-16, e.g.. “GO” button/similar icon/button appearance, “OK” button. 

Claim 4 
The display system according to claim 3, wherein the scroll function icon is displayed with an animation effect.

See discussion of claims 2- 3.

Claim 6
The display system according to [ claim 5] claim 1, wherein the visual feedback of the press input is provided by changing only [an] the interior image portion of the displayed image of the cursor.

See discussion of claim 1, last section, e.g., ‘345 at FIGs. 3A-B and col. 6, lines 1-6 and 56.
  
Claim 8
The display system according to claim 1, wherein [the operational state] the interior image portion of the displayed image [of the icon] corresponds to one of a plurality of input modes.

As best understood,11 see discussion of claims 1-4 above, e.g. ‘428 at, e.g., paragraph 60, ‘345 at col. 4, lines 1-12, and ‘085 at, e.g., col. 1, lines 37-41, i.e. the interior image portion of the displayed image corresponds to input via one of plurality of modes, e.g. mouse, trackball, touch pad, key/keyboard.

Claim 9

The display system according to claim 8, wherein the plurality of input modes comprises a gesture input mode and a voice input mode.

12

Claim 10
The display system according to claim 1, wherein the gyro sensor further comprises an angular velocity sensor.13

See the discussion of claim 1, e.g. element 241, paragraph 68.

Claim 11
11.    A television apparatus comprising:
a display configured
to display an image thereon of a broadcasting channel based on processing of a broadcasting signal transmitted from a broadcasting channel source, and
a controller configured
to operate in a pointing mode by controlling the display to display thereon a pointing cursor moved in correspondence with a signal received from a remote control unit and
[to change an image of the cursor displayed in the display to an icon showing an operational state to correspond to the signal received from the remote control unit], the signal comprising a motion information of the remote control unit,
wherein the remote control unit is configured to transmit the signal to the television apparatus in response to a user's manipulation with the remote control unit, 
wherein the remote control unit comprises a button to receive a user input and
to transmit the signal based thereon, and 
wherein if a press input of the button is received via the remote control unit, the controller is configured to control the display to graphically change the displayed image of the cursor to [show the operational state by] provide [ing] a visual feedback that the press input via the remote control unit is received, by changing an interior image portion of the displayed image of the cursor to include an image of a circle having a diameter less than a width of the interior image portion.14

See the discussion of claim 1.

Claim 12   
The television apparatus according to claim 11, wherein the controller is configured to control the display to change the image of the cursor [into the icon] with an animation effect.

See discussion of claim 2.


Claim 13 
The television apparatus according to claim 11, wherein, if the cursor is at a location where a scroll command can be input, the controller is configured to control the display to change the image of the cursor into an icon corresponding to a scroll function [as the operational state].

See discussion of claim 3.


Claim 14 
The television apparatus according to claim 13, wherein the scroll function icon is displayed with an animation effect.

See discussion of claim 4.

Claim 16

The television apparatus according to [claim 15] claim 11. wherein the visual feedback of the press input is provided by changing only [an] the interior image portion of the displayed image of the cursor.

See discussion of claim 6.

Claim 18
The television apparatus according to claim 11, wherein [the operational state]  interior image portion of the displayed image [icon] corresponds to one of a plurality of input modes.

See the discussion of claim 8.

Claim 19

The television apparatus according to claim 18, wherein the plurality of input modes comprises a gesture input mode and a voice input mode.

See discussion of claim 9.
Claim 20
The television apparatus according to claim 11, wherein the remote control unit comprises a gyro sensor [and an angular velocity sensor ] configured
to sense a movement of the remote control unit and
to transmit the signal comprising the motion information based on the sensed movement.

See the discussion of claim 1.


Claim 21

A display system comprising:
a remote controller comprising a gyro sensor configured
to sense a movement of the remote controller, 
the remote controller being operable to transmit a signal corresponding to the sensed movement;:
a television apparatus comprising:
a display configured to display an image thereon of a broadcast channel based on processing of a broadcast signal received from a broadcast station; and
a controller configured to control the display to display thereon a cursor that moves in correspondence with the signal transmitted [received] from the remote controller,
wherein the remote controller further comprises a button 
to receive a user input and
to transmit a remote control signal based on the received user input, [and]
[wherein based on the remote control signal corresponding to the user input in a form of a click, the controller is configured to control the display to graphically change a displayed image of the cursor to visualize a pressed state of the click by changing an interior image portion of the displayed image of the cursor without changing an exterior shape of the cursor, and]
wherein based on the remote control signal corresponding to the user input in the  form of the click, the controller is configured to control the display to graphically change the displayed image of the cursor to visualize the pressed state of the click by changing the interior image portion of the displayed image of the cursor,  without changing an exterior shape of the displayed image of the cursor, to include an image of a circle having a diameter less than a width of the interior image portion.15


See discussion of claims 1 and 6.


Claim 22

The display system according to claim 21. wherein the remote controller further comprises an angular velocity sensor.

See discussion of claim 10.


Claim 23

The display system according to claim 21. wherein based on the cursor being at a location where a scroll command can be input, the controller is configured to control the display to graphically change the displayed image of the cursor to provide visual feedback of a scroll function.16

See discussion of claim 3.


Claim 24

The display system according to claim 21. wherein based on the remote control signal corresponding to the user input in the form of the click, the controller is configured to control the display to graphically change, via an animation effect, the displayed image of the cursor to visualize the pressed state of the click.17


See discussion of claim 1-2 and 11-12.


Claim 26
A television apparatus comprising:
a display; and
a controller configured to:
control the display to display an image of a broadcast channel based on processing of a broadcast signal received from a broadcast station and a representation of a cursor;

See discussion of claim 1.

control the display to move the representation of a cursor according to a first signal received from a remote controller, the first signal indicating a movement of the remote controller, and

See discussion of claim 1, esp. ‘428 at, e.g., FIGs. 2B, 7A, 11A, and paragraphs 54-57, 112, and 132.
based on receiving a second signal corresponding to a user input on an interface of the remote controller from the remote controller while receiving the first signal from the remote controller, control the display to change the representation of the cursor according to the second signal while moving the representation of the cursor according to the first signal, 
wherein based on the second signal corresponding to the user input, the controller is configured to control the display to graphically change an interior portion of the representation of the cursor by changing the interior portion of the representation of the cursor to include an image of a circle having a diameter less than a width of the interior portion.18

As best understood,19 see discussion of claims 1 and 3, e.g., ‘428, paragraphs 116, 135 83, 88 and 157 and the cited portions of ‘085  and ‘345.
Claim 27
The television apparatus according to claim 26. wherein the controller is further configured to control the display to change the [a] interior portion of the representation of the cursor without changing a boundary of the representation of the cursor.20

See discussion of claims 1, 6 and 21. 


Claim 29
The television apparatus according to claim 26. wherein based on the second signal corresponding to a scroll function, the controller is configured to control the display to graphically change the [an] interior portion of the representation of the cursor to provide visual feedback of a scroll function.21

See discussion of claims 1 and 3.

Claim 30
The television apparatus according to claim 26. wherein based on the second signal corresponding to the user input, the controller is configured to control the display to graphically change, via an animation effect, the [an] interior portion of the representation of the cursor to visualize the user input.


See discussion of claims 1-2.



Claim 32
A television apparatus comprising:
a display; and
a controller configured to:
control the display to display an image of a broadcast channel based on processing of a broadcast signal received from a broadcast station,
receive a signal from a remote controller, 
display a representation of a cursor,
if the received signal includes first information [between the first information and a second information,] indicating a movement of the remote controller, control the display to display a representation of a cursor that moves in correspondence with the first information included in the received signal, and
if the received signal includes second information corresponding to a user input on an interface of the remote controller, [between the first information and a second information,] control the display to graphically change an interior portion of the presentation of the cursor without changing a boundary of the representation of the cursor according to the second information included in the received signal, 22
wherein based on the second signal corresponding to the user input in a form of a click, the controller is configured to control the display to graphically change the interior portion of the representation of the cursor to visualize a pressed state of the click by changing the interior portion of the representation of the cursor to include an image of a circle having a diameter less than a width of the interior portion.23

As best understood,24, see discussion of claims 1, 6, 26-27 and 29.  

Claim 33
The television apparatus according to claim 32, if the received signal includes both the first information and the second information, the [an] interior portion of the representation of the cursor changes according to the second information while the representation of the cursor is moving according to the first information.25

As best understood,26 see discussion of claims 1, 26-27, 29 and 32.


Claim 34
The television apparatus according to claim 32, wherein the [an] interior portion of the representation of the cursor changes according to the second information [signal] while the representation of the cursor is moving according to the first information [signal] if the second information  [signal] is received while the first information [signal] is being received.27

As best understood,28 see discussion of claims 1, 6, 26-27, 29 and 32-33, e.g. the controller is configured to change cursor representation according to a second signal while the cursor representation is moving according to a first signal corresponding to user movement.

Claim 35
The television apparatus according to claim 32, wherein the controller is further configured to control the display to change the [an]  interior portion of the representation of the cursor according to the second information [signal]  while moving the representation of the cursor according to the first information [signal], based on receiving the second information [signal] while the representation of the cursor is moving according to the first information [signal].29

See discussion of claims 1,6,  26-27, 29, 32-34.

Response to Arguments
Applicant's arguments filed 4/21/21 have been considered in their entirety.  Specifically: With regard to the remarks in Section I on page 16, see paragraphs 4 and 5 above.

  With regard to Sections II-III on page 22 and Section V on page 23, see paragraphs 10-11b.  
With regard to Sections IV on pages 22-23 and VI on pages 23-24 as it pertains to 35 USC 112, first paragraph, see paragraphs 8, and 14-15 above.  The remarks again discuss, e.g., col. 10, lines 54-61 and FIGs. 5 and 9.  However, it is again noted that the specification describes that when or in response to a ring shaped cursor being located in an object which is an option, upon selection of such object the image of the displayed cursor is changed into an icon visualizing such pressed state, i.e. a ring with a circle having a diameter less than a width of the interior image portion of the ring (see FIG. 5), or when/in response to a ring shaped cursor being located in an object in which a scroll function command may be input, the image of the displayed cursor is changed into an icon visualizing such function, i.e. a ring with a circle having scroll function symbol/icon as an interior image portion of the ring (see FIG. 9).  Since this is not what is claimed in claim 1 as asserted, the remarks are not persuasive.  
With regard to section VI bridging pages 24-25 as it pertains to second paragraph, see paragraph 16.  
The remarks on page 25 with regard to now cancelled claim 28 are noted.
With regard to the remarks in Section VII on pages 25-29, such remarks are substantially the same as those filed 3/22/21.  See paragraph 17 above.  The remarks, e.g. the last paragraph on page 26, are not commensurate with the discussion of Kwon on page 19, lines 11-22. As set 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  

Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
 
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,107,058 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin M Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on 6:00-6:00 M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.






/Karin Reichle/
Primary Examiner, Art Unit 3992

Conferees:
/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
   /ALEXANDER J KOSOWSKI/   Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                     



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 However, see discussion of paragraph 15 and footnotes 4-5. 
        2 It is noted that the entire invention must be supported (per 35 USC 112) in a single document relied upon for benefit of filing date.
        3 A certified English translation of the Korean Patent is not of record.  See 37 C.F.R. 1.55  Claim for foreign priority and MPEP 215 and 216.
        
        
        4 Original claim 10 of the ‘395 parent application first recited the gyro sensor including an angular velocity sensor.  
        5 Note footnote 4 with respect to the amendment to the sentence bridging cols. 5-6.
        6 It is again noted that the amendment does not merely incorporate claim 5 into claim 1 and claims 2-4 and 8-10 which depend from now amended claim 1 did not depend from claim 5.
        7 Col. 9, lines 10-27 (FIG. 6) discusses hand gesture input mode/icon and col. 7, lines 9-22 describes a cursor with an animation effect, not the claimed cursor/icon with circle shaped interior portion.
        8 Page 15 of the response set for “Support is provided above” as support for claims 6 and 16.
        9 Note the discussion of these claims in preceding paragraph 15.   
        10  The language “if….”, recites contingent features. 
        11 E.g. note paragraphs 8, 14 and 15 above.
        12 Note paragraphs 67 and 70 of ‘428.
        13 Note paragraph 5 of ‘855 cited in the Conclusion section of the last Office Action.
        14 See footnote 10. Underlined language added 11/30/20.
        15 Underlined language added 11/30/20 and the underlined, italicized language added 4/21/21 to added claim 21.
        16 Underlined language added 11/30/20 to added claim 23.
        17 Underlined language added 11/30/21 to added claim 24.
        18 Underlined language added 11/30/20 to added claim 26.
        19 E.g. note paragraphs 8, 14 and 15 above.
        20 Language changes made 11/30/20 to added claim 27.
        21 Language changes made 11/30/20 to added claim 29.
        22Note footnote 10.
        23 Language changes made 11/30/20 to added claim 32.
        24 E.g. note paragraphs 8, 14 and 15 above.
        25 Language changes made 11/30/20 to added claim 33.
        26 E.g. note paragraphs 8, 14 and 15  and footnote 22 above.
        27 Language changes made 11/30/20 to added claim 34.
        28 E.g. note paragraphs 8, 14 and 15 and footnote 22 above.
        29 Language changes made 11/30/20 to added claim 35.